UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Date of Report (Date of earliest event reported):September 29, 2014 COPSYNC, INC. (Exact name of registrant specified in charter) Delaware 000-53705 98-0513637 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2anyon Lake, Texas 78133 (Address of principal executive offices)(Zip Code) (972) 865-6192 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On September 29, 2014, COPsync, Inc. (the “Registrant”) issued a press release, which is attached hereto and incorporated by reference as Exhibit 99.1 to this Current Report on Form 8-K, announcing New Hampshire’s launch ofa statewide school safety initiative with the Registrant’s COPsync911 threat alert system. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Press Release, dated September 29, 2014, entitled “New Hampshire Launches Statewide School Safety Initiative with COPsync 911.” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPSYNC, Inc. Dated: September 30, 2014 By: /s/Barry W. Wilson Name: Barry W. Wilson Title: Chief Financial Officer
